REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 7/2/2022.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 7835600 of Yap et al and US 5604607 of Mirzaoff.

Regarding Claim 1,  Yap et al (US 7835600) teaches an optoelectronic system, comprising: a concentration layer including an array of optical concentrators, each optical concentrator including a concentrator input area and a concentrator output area that is smaller than the concentrator input area such that each concentrator concentrates a portion of an input light beam received at the concentrator input area into the concentrator output area; a modulation layer including an array of light modulators with each light modulator having a modulator input area that is supported in optical communication with the concentrator output area of one of the optical concentrators for modulating said portion of the input light beam and said light modulators are spaced apart from one another in the modulation layer to cooperatively produce a modulation layer output having a modulation layer output spatial distribution; an exit layer for receiving the modulation layer output having the modulation layer output spatial distribution and for remapping the modulation layer output spatial distribution to a modified spatial distribution; a collector layer for receiving the modified spatial distribution to produce a collector layer output. Mirzaoff teaches a light concentrator system, wherein at least one detector for receiving the collector layer output to generate a detector output therefrom; and a processor configured for controlling the modulation layer and for receiving the detector output to generate an image based on the input light beam.

But none of them teaches that wherein a processor configured for controlling the modulation layer to modulate said portion of the input light beam and for receiving the detector output to generate an image based on the modulated portion of the input light beam.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optoelectronic system further comprising:
wherein a processor configured for controlling the modulation layer to modulate said portion of the input light beam and for receiving the detector output to generate an image based on the modulated portion of the input light beam,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-19 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

 


/JIE LEI/Primary Examiner, Art Unit 2872